Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Xu on 5/25/21.

The application has been amended as follows:
Claim 1:
A hard disk mounting device, comprising a hard disk carrier and a carrier fixing device, wherein the hard disk carrier is provided with hard disk positioning studs and carrier positioning studs, and the hard disk positioning studs correspond to hard disk mounting holes in the hard disk; the carrier fixing device comprises a left bracket and a right bracket which are symmetrically arranged, L-shaped retaining slots are respectively provided in the left bracket and the right bracket, and the position and size of the L-shaped retaining slots correspond to the position and size of the carrier positioning studs respectively; and the hard disk carrier comprises a support member and two movable members, the support member comprises a support member bottom plate and two support member side plates respectively vertically arranged at two sides of the support member bottom plate, each of the movable members has an elongated shape, and is arranged at an inner side of the respective support member side plate, the movable member has one end connected to one end of the support member side plate by a rotating shaft; another opposite end, away from the rotating shaft, of the movable member is provided with a positioning hole, and the support member side plate is provided with an elastic strip corresponding to the positioning hole; a terminal end of the elastic strip is provided with a convex bump, and the hard disk positioning studs are provided at a side, towards a center of the support member, of the movable member, and the carrier positioning studs are provided at a side, opposite to the center of the support member, of the movable member; and the carrier fixing device further comprises a position-limiting handle and a handle bracket, the position-limiting handle is mounted on the handle bracket by a rotating shaft, and the position-limiting handle is provided with a handle rubber pad on a side adjacent to the left bracket and the right bracket; and the handle bracket  comprises a handle bracket bottom plate and a handle bracket side plate, the handle bracket bottom plate is connected to a cabinet base.

Claim 6. (Currently Amended) The hard disk mounting device according to claim [[5]] 1, wherein 
Claim 3: change “claim 2” to – claim 1--. 
Claims 7-8: change “claim 5” to – claim 1--. 


Allowable Subject Matter
Claims 1, 3, 4, 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the position and size of the L-shaped retaining slots correspond to the position and size of the carrier positioning studs respectively; and the hard disk carrier comprises a support member and two movable members, the support member comprises a support member bottom plate and two support member side plates respectively vertically arranged at two sides of the support member bottom plate, each of the movable members has an elongated shape, and is arranged at an inner side of the respective support member side plate, the movable member has one end connected to one end of the support member side plate by a rotating shaft; another opposite end, away from the rotating shaft, of the movable member is provided with a positioning hole, and the support member side plate is provided with an elastic strip corresponding to the positioning hole; a terminal end of the elastic strip is provided with a convex bump, and the hard disk positioning studs are provided at a side, towards a center of the support member, of the movable member, and the carrier positioning studs are provided at a side, opposite to the center of the support member, of the movable member; and the carrier fixing device further comprises a position-limiting handle and a handle bracket, the position-limiting handle is mounted on the handle bracket by a rotating shaft, and the position-limiting handle is provided with a handle rubber pad on a side adjacent to the left bracket and the right bracket; and the handle bracket  comprises a handle bracket bottom plate and a handle bracket side plate, the handle bracket bottom plate is connected to a cabinet base
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Roesner (US 20100277861) in view of Chen (US 20050057895), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /JERRY WU/ Primary Examiner, Art Unit 2841